Title: From George Washington to William Moultrie, 28 August 1793
From: Washington, George
To: Moultrie, William



Dear Sir,
Philadelphia 28th August 1793.

I have received your letter of the 11th of the last month.
Having conceived an opinion highly favourable to General Pickens, I invited him to repair to this City in order that I might obtain from him such facts & information as would be essential to an offensive Expedition against the refractory part of the Creek nation, whenever Congress should decide that measure to be proper & necessary. The Constitution vests the power of declaring War with Congress, therefore no offensive expedition of importance can be undertaken until after they shall have deliberated upon the subject, and authorised such a measure.
It is essential (which is communicated to you in confidence) that under the present circumstances it is not improbable but that an offensive Creek War might bring on a war with an European power, whose possessions are in the neighbourhood of the Creeks.
From recent information from Mr Seagrove it would appear that a considerable portion of the Creeks, particularly the upper Creeks, were determined to make satisfaction for the injuries which have been done by that nation, but the bea⟨rers⟩ of this message were killed by a party of Militia, the consequences of which, time will develope.
I have had just reason to be satisfied with the informaion of Genl Pickens, and if the time shall arrive when an Expedition shall be directed, I shall be greatly gratified by his taking an eminent part therein. I have the honor to be, with respect & esteem, Dear Sir, Your Obedt Servt

Go: Washington

